BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                No. 14-17-00507-CV

          In the Interest of C.M., Jr., J.M., I.M., I.M., and C.M., Children

                                          v.



       (No. 2016-03784J IN 313TH DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE          CHARGES         PAID/DUE           STATUS              PAID BY
   RPT RECORD            $610.00       07/25/2017          INDIGENT             ANT
     FILING              $175.00       06/28/2017          INDIGENT             ANT
STATEWIDE EFILING        $30.00        06/28/2017          INDIGENT             ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $815.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                               IN TESTIMONY WHEREOF, witness
                                               my hand and the Seal of the COURT
                                               OF APPEALS for the Fourteenth District
                                               of Texas, May 14, 2018.